Wedell, J.
(concurring in part and dissenting in part): I concur in all parts of the opinion except syllabus paragraph 3 and the corresponding portion of the opinion. Manifestly I do not believe this court should condone conduct of counsel which is prejudicial to the rights of the opposing party. I agree some of the remarks should not have been made. With that view the trial court agreed. The problem confronting the trial court under these circumstances was whether the remarks resulted in prejudice to the defendant. After giving careful consideration to the entire record I can believe that these remarks may have been not only nonprejudicial to the defendant but may actually have resulted in some feeling against plaintiff and plaintiff’s counsel. These things were all matters which we cannot assume the trial court overlooked.
The record shows the trial court knew this jury. The trial court placed its refusal to grant a new trial primarily on the caliber of this particular jury and concluded the remarks complained of did not prejudice defendant before this jury. In view of such circumstances I hesitate to overthrow the judgment of the trial court.
We have often stressed the fact in our opinions that a trial court should be frank with this court in stating whether or not it approved a particular verdict in view of all the facts and circumstances. This trial court did precisely that. It did not hedge. In referring to the arguments the court frankly stated that, “In my absolute definite opinion . . . [these arguments] ... do not come under the category of those that could possibly cause this particular jury at least, or maybe any other jury, to become biased and prejudiced and try to penalize the city ... I am sure it *424didn’t have that effect on this jury . . . this jury I am sure came to a reasonable conclusion from all of the evidence . . . (Our emphasis.)
Later the court further said, “Therefore, I don’t think that the verdict is at all excessive.”
In final conclusion the court frankly stated, “All and all I have no hesitancy in approving this verdict.” (Our italics.) In view of such clear and pronounced views I am not willing to substitute our judgment for that of the trial court on the point in question.
Smith, J., concurs in the foregoing dissenting opinion.